Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2010 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2010 Rule 17g-1(d) Dreyfus 100% U.S. Treasury Money Market Fund $1,191,684,201 $1,250,000 Dreyfus Appreciation Fund, Inc. $1,795,065,937 $1,500,000 Dreyfus BASIC Money Market Fund, Inc. $869,700,622 $1,000,000 Dreyfus BASIC U.S. Government Money Market Fund $251,405,646 $750,000 Dreyfus BASIC U.S. Mortgage Securities Fund $110,649,064 $525,000 Dreyfus Cash Management $39,545,457,695 $2,500,000 Dreyfus Cash Management Plus, Inc. $5,679,334,745 $2,500,000 Dreyfus Connecticut Municipal Money Market Fund, Inc. $165,281,223 $600,000 Dreyfus Growth and Income Fund, Inc. $501,682,544 $900,000 Dreyfus High Yield Strategies Fund $406,791,767 $750,000 Dreyfus Intermediate Municipal Bond Fund, Inc. $830,569,351 $1,000,000 Dreyfus Liquid Assets, Inc. $4,490,416,765 $2,500,000 Dreyfus Massachusetts Municipal Money Market Fund $192,744,134 $600,000 Dreyfus MidCap Index Fund $1,848,668,974 $1,500,000 Dreyfus Municipal Bond Opportunity Fund $554,650,921 $900,000 Dreyfus Municipal Cash Management Plus $1,383,175,032 $1,250,000 Dreyfus Municipal Income, Inc. $288,850,844 $750,000 Dreyfus Municipal Money Market Fund, Inc. $515,155,182 $900,000 Dreyfus New Jersey Municipal Bond Fund, Inc. $619,509,420 $900,000 Dreyfus New Jersey Municipal Money Market Fund, Inc. $436,416,064 $750,000 Dreyfus New York AMT-Free Municipal Bond Fund $380,220,309 $750,000 Dreyfus New York AMT-Free Municipal Money Market Fund $298,180,678 $750,000 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2010 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2010 Rule 17g-1(d) Dreyfus New York Municipal Cash Management $953,326,142 $1,000,000 Dreyfus New York Tax Exempt Bond Fund, Inc. $1,411,991,657 $1,250,000 Dreyfus Pennsylvania Municipal Money Market Fund $238,524,367 $600,000 Dreyfus Research Growth Opportunity Fund, Inc. $155,346,423 $600,000 Dreyfus Short-Intermediate Government Fund $216,422,496 $600,000 Dreyfus Stock Index Fund, Inc. $1,669,178,509 $1,500,000 Dreyfus Strategic Municipal Bond Fund, Inc. $582,100,318 $900,000 Dreyfus Strategic Municipals, Inc. $796,008,267 $1,000,000 Dreyfus Treasury & Agency Cash Management $15,316,218,698 $2,500,000 Dreyfus Treasury Prime Cash Management $27,174,153,299 $2,500,000 Dreyfus U.S. Treasury Intermediate Term Fund $137,466,620 $525,000 Dreyfus U.S. Treasury Long Term Fund $68,637,408 $400,000 Dreyfus Worldwide Dollar Money Market Fund, Inc. $576,627,255 $900,000 General California Municipal Money Market Fund $598,593,641 $900,000 General Money Market Fund, Inc. $12,875,332,920 $2,500,000 General New York Municipal Money Market Fund $435,092,382 $750,000 The Dreyfus Fund Incorporated $925,385,766 $1,000,000 The Dreyfus Socially Responsible Growth Fund, Inc. $218,646,865 $600,000 The Dreyfus Third Century Fund, Inc. $232,367,948 $600,000 CitizensSelect Funds CitizensSelect Prime Money Market Fund Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2010 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2010 Rule 17g-1(d) CitizensSelect Treasury Money Market Fund GROUP TOTAL: Dreyfus Bond Funds, Inc. Dreyfus Municipal Bond Fund GROUP TOTAL: Dreyfus Funds, Inc. Dreyfus Discovery Fund Dreyfus Equity Growth Fund Dreyfus Mid-Cap Growth Fund GROUP TOTAL: Dreyfus Government Cash Management Funds Dreyfus Government Cash Management Dreyfus Government Prime Cash Management Fund GROUP TOTAL: ADVANTAGE FUNDS, INC. Dreyfus Emerging Leaders Fund Dreyfus Global Absolute Return Fund Dreyfus International Value Fund Dreyfus MidCap Value Fund Dreyfus Small Company Value Fund Dreyfus Strategic Value Fund Dreyfus Structured Mid Cap Fund Dreyfus Technology Growth Fund Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2010 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2010 Rule 17g-1(d) Dreyfus Total Return Advantage Fund Global Alpha Fund GROUP TOTAL: DREFYSU INSTITUTIONAL CASH ADVANTAGE FUNDS Dreyfus Institutional Cash Advantage Fund Dreyfus Institutional Cash Advantage Plus Fund GROUP TOTAL: Dreyfus Investment Funds /STANDISH GLOBAL FIXED INCOME FUND /Standish Intermediate Tax Exempt Bond Fund /The Boston Company Emerging Markets Core Equity Fund /The Boston Company Large Cap Core Fund /The Boston Company Small/Mid Cap Growth Fund Dreyfus Brazil Equity Fund Dreyfus/Newton International Equity Fund Dreyfus/Standish Fixed Income Fund Dreyfus/Standish International Fixed Income Fund Dreyfus/TBCAM International Core Equity fund Dreyfus/TBCAM Small Cap Growth Fund Dreyfus/TBCAM Small Cap Tax-Sesitive Equity Fund Dreyfus/TBCAM Small Cap Value Fund GROUP TOTAL: Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2010 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2010 Rule 17g-1(d) Dreyfus Investment Grade Funds, Inc. Dreyfus Inflation Adjusted Securities Fund Dreyfus Intermediate Term Income Fund Dreyfus Short Term Income Fund GROUP TOTAL: Dreyfus Index Funds, Inc. Dreyfus International Stock Index Fund Dreyfus S&P 500 Index Fund Dreyfus Smallcap Stock Index Fund GROUP TOTAL: Dreyfus International Funds, Inc. Dreyfus Emerging Markets Fund GROUP TOTAL: DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Dreyfus Institutional Preferred Money Market Fund Dreyfus Institutional Preferred Plus Money Market Fund GROUP TOTAL: DREYFUS INSITUTIONAL RESERVES FUNDS Dreyfus Institutional Reserves Money Fund Dreyfus Institutional Reserves Treasury Fund Dreyfus Institutional Reserves Treasury Prime Fund GROUP TOTAL: Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2010 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2010 Rule 17g-1(d) Dreyfus Investment Portfolios Core Value Portfolio MidCap Stock Portfolio Small Cap Stock Index Portfolio Technology Growth Portfolio GROUP TOTAL: The Dreyfus/Laurel Funds, Inc. Dreyfus AMT-Free Municipal Reserves Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus Bond Market Index Fund Dreyfus Core Equity Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus Small Cap Value Fund Dreyfus Strategic Income Fund Dreyfus Tax Managed Growth Fund Dreyfus US Treasury Reserves GROUP TOTAL: DREYFUS LAUREL FUNDS TRUST Drey. Equity Income Fund Dreyfus Core Value Fund Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Global Equity Income Fund Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2010 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2010 Rule 17g-1(d) Dreyfus International Bond Fund Dreyfus Limited Term High Yield Fund GROUP TOTAL: The Dreyfus/Laurel Tax-Free Municipal Funds Dreyfus BASIC California Municipal Money Market Fund Dreyfus BASIC Massachusetts Municipal Money Market Fund Dreyfus BASIC New York Municipal Money Market Fund GROUP TOTAL: Dreyfus LifeTime Portfolios, Inc. Growth & Income Portfolio GROUP TOTAL: Dreyfus Municipal Funds, Inc. Dreyfus AMT-Free Municpal Bond Fund Dreyfus BASIC Municipal Money Market Fund Dreyfus BASIC New Jersey Municipal Money Market Fund Dreyfus High Yield Municipal Bond Fund GROUP TOTAL: Dreyfus Money Market Instruments, Inc. Government Securities Series Money Market Series GROUP TOTAL: Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2010 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2010 Rule 17g-1(d) Dreyfus California AMT-Free Municipal Bond Fund, Inc. GROUP TOTAL: Dreyfus Premier GNMA Fund, Inc. Dreyfus GNMA Fund GROUP TOTAL: DREYFUS PREMIER INVESTMENT FUNDS, INC. Dreyfus Diversified Global Fund Dreyfus Diversified International Fund Dreyfus Diversified Large Cap Fund Dreyfus Emerging Asia Fund Dreyfus Global Real Estate Securities Fund Dreyfus Greater China Fund Dreyfus Large Cap Value Fund Dreyfus Large Cap Equity Fund Dreyfus Large Cap Growth Fund Dreyfus Satellite Alpha Fund GROUP TOTAL: Dreyfus Manager Funds I Dreyfus Alpha Growth Fund Dreyfus S&P Stars Fund Dreyfus S&P Stars Opportunities Fund GROUP TOTAL: Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2010 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2010 Rule 17g-1(d) Dreyfus Managers Funds II Dreyfus Balanced Opportunity Fund GROUP TOTAL: DREYFUS OPPORTUNITY FUNDS Dreyfus Global Sustainability Fund Dreyfus Natural Resources Fund GROUP TOTAL: Dreyfus Stock Funds Dreyfus International Equity Fund Dreyfus Small Cap Equity Fund GROUP TOTAL: Dreyfus Premier Short-Intermediate Municipal Bond Fund Dreyfus Short Intermediate Municipal Bond Fund GROUP TOTAL: DREYFUS PREMIER WORLDWIDE GROWTH FUND, INC. Dreyfus Worldwide Growth Fund GROUP TOTAL: DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS Dreyfus California AMT Tax-Free Cash Management Dreyfus New York AMT-Free Municipal Cash Management Dreyfus Tax Exempt Cash Management GROUP TOTAL: DREYFUS VARIABLE INVESTMENT FUND Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2010 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2010 Rule 17g-1(d) Appreciation Portfolio Developing Leaders Portfolio Growth and Income Portfolio International Equity Portfolio International Value Portfolio Money Market Portfolio Quality Bond Portfolio GROUP TOTAL: General Government Securities Money Market Funds, Inc. General Government Securities Money Market Fund General Treasury Prime Money Market Fund GROUP TOTAL: General Municipal Money Market Funds, Inc. General Municipal Money Market Fund GROUP TOTAL: BNY MELLON FUNDS TRUST BNY Mellon Bond Fund BNY MELLON FOCUSED EQUITY OPPORTUNITIES BNY Mellon Intermediate Bond Fund BNY Mellon Intermediate U.S. Government Fund BNY Mellon International Appreciation Fund BNY Mellon Large Cap Stock Fund Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2010 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2010 Rule 17g-1(d) BNY Mellon Massachusetts Intermediate Municipal Bond Fund BNY Mellon Money Market Fund BNY Mellon Municipal Opportunities Fund BNY Mellon National Intermediate Municipal Bond Fund BNY Mellon National Municipal Money Market Fund BNY Mellon National Short-Term Municipal Bond Fund BNY Mellon New York Intermediate Tax Exempt Bond Fund BNY Mellon Pennsylvania Intermediate Municipal Bond Fund BNY Mellon Short-Term U.S. Government Securities Fund BNY MELLON SMALL/MID CAP FUND BNY Mellon U.S. Core Equity 130/30 Fund Mellon Balanced Fund Mellon Emerging Markets Fund Mellon Income Stock Fund Mellon International Fund Mellon Mid Cap Stock Fund Mellon Small Cap Stock Fund GROUP TOTAL: Dreyfus State Municipal Bond Funds Dreyfus Connecticut Fund Dreyfus Maryland Fund Dreyfus Massachusetts Fund Dreyfus Minnesota Fund Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2010 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2010 Rule 17g-1(d) Dreyfus Ohio Fund Dreyfus Pennsylvania Fund GROUP TOTAL: Strategic Funds, Inc. Dreyfus Conservative Allocation fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund Dreyfus New Leaders Fund Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Emerging Markets Opportunity Fund Global Stock Fund International Stock Fund GROUP TOTAL: GRAND TOTALS: $286,840,385,369* $96,700,000* AVAILABLE FIDELITY BOND COVERAGE * Amounts include the assets of Fund of Funds, if those assets were excluded gross assets would be $286,243,075,030 and the amount of Bond coverage required under Rule 17g-1 (d) would be less.
